NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 20, 2018* 
                               Decided September 24, 2018 
                                              
                                          Before 
 
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       MICHAEL B. BRENNAN, Circuit Judge 
                        
                       AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1534 
 
EDDIE R. HUDSON,                                 Appeal from the United States District 
      Petitioner‐Appellant,                      Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:17‐cv‐1821‐SEB‐MJD 
STANLEY KNIGHT,                                   
Superintendent of Plainfield                     Sarah Evans Barker, 
Correctional Facility,                           Judge. 
      Respondent‐Appellee. 
 
                                        O R D E R 

       Prisoner Eddie Hudson petitioned for a writ of habeas corpus under 28 U.S.C. 
§ 2254 to restore sentencing credits that he lost after the prison said that he possessed a 
weapon. He argues that prison officials violated his right to due process by not allowing 
him access to a recording that he says exonerates him and by refusing to watch it 
themselves. The district court denied the petition. We vacate the judgment because the 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1534                                                                           Page  2 
 
prison has justified neither its decision to deny Hudson access to the recording nor its 
refusal to have prison officials view it.   
         
        Hudson was charged with possessing a dangerous weapon after officers at 
Plainfield Correctional Facility found two razor blades attached to a toothbrush handle 
under his mattress. His bed is in an “open dorm” area that many inmates use. Prison 
officials told Hudson that he could contest the charge and present evidence at a 
disciplinary hearing. Hudson maintained that the weapon was not his, and he asked to 
review the video surveillance recording of his bed area to see who had placed it there. 
He initially asked to review the 24 hours before the officers discovered the weapon, but 
he later modified his request to 12 hours’ review. (The prison denies receiving the 
modification but argues that either way it should win on appeal.) In refusing Hudson’s 
request, an officer checked a box on a form stating that “allowing the offender to view 
video recorded evidence” would “jeopardize the safety and/or security of the facility.” 
An officer reviewed only 11 minutes of the recording—from the time the officers 
entered Hudson’s bed area until they ended the search.   
         
        Hudson lost at his disciplinary hearing. After considering the 11‐minute 
recording, Hudson’s testimony (asserting his innocence), a photo of the weapon, and 
staff reports, the hearing officer ruled that Hudson had possessed a dangerous weapon. 
The officer revoked 125 days of earned sentence credits and demoted him to a 
classification under which he will earn sentence credits at a reduced rate.   
         
        Hudson seeks relief from this ruling. He appealed administratively, but his 
appeals were denied. He then petitioned for a writ of habeas corpus under § 2254, 
contending that (1) he was denied due process because the prison denied him access to 
the part of surveillance recording that preceded the search, and (2) the evidence was 
insufficient to conclude that he possessed a dangerous weapon. The district court 
denied the petition, ruling that Hudson received due process and that “some evidence” 
supported the finding of guilt.   
         
        We briefly address and reject Hudson’s argument that the evidence in the record 
was insufficient to find him guilty of possessing a weapon. Hudson observes that the 
weapon was found in an “open dorm” where other inmates had access to his mattress; 
thus, he argues, the discovery of the weapon under his mattress did not prove that he 
had put it there. But the disciplinary board’s decision need only be supported by “some 
evidence” that he possessed it. Superintendent v. Hill, 472 U.S. 445, 455 (1985); Jones 
v. Cross, 637 F.3d 841, 849 (7th Cir. 2011). Our inquiry is confined to whether any reliable 
No. 18‐1534                                                                              Page  3 
 
evidence supports the hearing officer’s conclusions. See Webb v. Anderson, 224 F.3d 649, 
652 (7th Cir. 2000). The video recording showing that officers found the weapon under 
Hudson’s mattress satisfies this “meager threshold.” Scruggs v. Jordan, 485 F.3d 934, 941 
(7th Cir. 2007). Hudson responds that other evidence in the hearing record could 
support a contrary finding, but that possibility alone does not negate that “some 
evidence” supports the finding of guilt. 
          
        Although some evidence supports guilt, Hudson still may—and does—contend 
that the ruling is flawed because he did not receive due process. See Ellison v. Zatecky, 
820 F.3d 271, 274 (7th Cir. 2016). Hudson has a protected liberty interest in his earned 
sentence credits, so he was entitled to due process before losing them. See id.; Scruggs v. 
Jordan, 485 F.3d 934, 939 (7th Cir. 2007). And due process requires that prisoners receive 
access to exculpatory evidence, including video recordings, “unless its disclosure would 
unduly threaten institutional concerns.” Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 
2002) (Piggie I); see also Ponte v. Real, 471 U.S. 491, 498–99 (1985). Prison officials may 
thus withhold video recordings under a “bona fide security justification.” Jones, 637 
F.3d at 848–49. But “[w]e have never approved of a blanket policy of keeping 
confidential security camera videotapes for safety reasons.” Piggie v. Cotton, 344 F.3d 
674, 679 (7th Cir. 2003) (Piggie II). Likewise, a “conclusory” invocation of security is not 
sufficient. Hayes v. Walker, 555 F.2d 625, 630 (7th Cir. 1977). Instead, the prison must 
explain why the release of a particular video recording might jeopardize security—such 
as a statement that the inmate “might learn the location and capabilities of the prison 
surveillance system, thus allowing him to avoid detection in the future.” Piggie II, 
344 F.3d at 679. 
         
        The prison has not said why security would be threatened if Hudson saw the 
surveillance recording. Instead, an officer merely found, by checking a box on a form, 
that “allowing the offender to view video recorded evidence” would “jeopardize the 
safety and/or security of the facility.” But such “broad unsupported findings” about 
“security” are not adequate. Hayes, 555 F.2d at 630. If the prison may incant “security” 
without explaining it, an inmate’s right to present exculpatory evidence “could be 
arbitrarily denied in any case and thereby rendered meaningless. This court would be 
unable to exercise even limited review of such broad findings.” Id. That is why the 
prison must explain its rationale for withholding evidence. See Ponte, 471 U.S. at 498–99. 
It need not do so during the administrative process, see Hayes, 555 F.2d at 630, but it 
must do so eventually, see Ponte, 471 U.S. at 498‐99. Yet the prison has not at any time—
during the administrative proceedings, in the district court, or in this court—explained 
why letting Hudson see the recording might endanger prison security. Nor is any bona 
No. 18‐1534                                                                           Page  4 
 
fide security justification evident from the record. Therefore, the unelaborated security 
rationale fails. 
         
        Even if the prison had offered a valid reason for refusing to let Hudson watch the 
recording, it violated Hudson’s due process rights for another reason. The prison 
officials themselves were supposed to review the recording for possibly exculpatory 
video evidence, as Hudson requested, and they did not. See Piggie I, 277 F.3d at 925–26. 
The prison responds that it reviewed the 11‐minute segment showing the search. But 
that segment is what the prison expected to be inculpatory. Hudson believes that another 
inmate planted the weapon under his mattress before the search, not that the officers 
found no weapon during the search. To review potentially exculpatory evidence, the 
prison should have watched a portion of the recording covering a reasonable amount of 
the time before the search started. (Because the prison did not review any of the 
potentially exculpatory recording, we need not decide what portion would have been 
reasonable.)   
         
        The prison replies unpersuasively that it could not review any more of the video 
evidence. It argues that it is “unrealistic and impractical” to expect that in all 
disciplinary cases its staff will “review long periods of irrelevant security video when 
contraband is found.” We see two problems with this argument. First, a video recording 
is “irrelevant” only if nothing exculpatory is on it. But “the record here does not 
demonstrate with any degree of certainty that the tape lacked exculpatory value or was 
otherwise irrelevant.” Piggie II, 344 F.3d at 679.1  Second, the prison’s argument that it is 
too costly to review video recordings in “all disciplinary cases” is not sufficient. We 
consider only the evidence of the burden involved in a particular case; we do not 
speculate about the “aggregate…costs of compliance” when there is no evidence other 
inmates are actually making similar requests. See Schlemm v. Wall, 784 F.3d 362, 365–66 
(7th Cir. 2015). Because the prison has not argued, let alone substantiated, that the 
burden of reviewing a reasonable portion of the possibly exculpatory recording is 
unmanageable here, this rationale for refusing to watch the recording is inadequate.   
 
        The district court’s decision is VACATED, and the case is REMANDED for 
further proceedings.   

                                                 
            1  The prison argues on appeal that it made an in‐camera submission to the 

district court. But the record reflects no such submission, the prison does not state what 
part of the recording it submitted, and the district court made no findings about it.